Title: Thomas Jefferson to Joseph Milligan, 27 January 1817
From: Jefferson, Thomas
To: Milligan, Joseph


          
            Dear Sir
            Monticello  Jan. 27. 17.
          
          I n am in the daily hope of recieving new proof sheets and the particular wish that we may go thro’ the work before April, because I shall then go to Bedford and be absent a month. I do not know how our account stands; I mean independantly of the 60.D. for the translation; for I do not wish that reimbursement until you have made it by the sale of the book. if you will send me my account, suspending that article, it shall be remitted, as the spring is the season for my gathering up & discharging these debts. in the mean time I inclose you a 20.D. bill, having occasion for Gillies’s history of Greece, which I believe is in 4. vols 8vo and also his history of the world from Alexander to Augustus of which there is a good edition printed in Philadelphia in 1809. let them be handsomely and solidly bound. our bookbinders are too apt to half press their books, leaving them spongy: I shall be glad to recieve these as soon as firm binding will permit. I salute you with esteem and respect
          Th: Jefferson
        